Citation Nr: 0300873	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-16 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (RO&IC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National 
Service Life Insurance (NSLI) policy. 


REPRESENTATION

Appellant represented by:	Ellen C. Hanson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.  He died on January [redacted], 1998.  The appellant is his 
spouse.

This contested matter came before the Board of Veterans' 
Appeals (Board) on appeal from the RO&IC's April 1999 
determination that the appellant was not a validly-
designated beneficiary of the veteran's National Service 
Life Insurance Policy-specifically a service-disabled 
veteran' (RH) insurance policy and a supplemental RH 
insurance policy.  The appellant submitted a notice of 
disagreement with the decision in August 1999, and a 
statement of the case was issued in July 2000.  The 
appellant perfected her appeal to the Board in August 2000.

In July 2002, the appellant and her daughter testified at a 
hearing before the undersigned Board Member in Chicago, 
Illinois.  The hearing transcript has been made a part of 
the record.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been 
accomplished.  

2.  In a December 1996 beneficiary designation, the veteran 
designated the appellant, J.G., who is his widow, as the 
principal beneficiary of the proceeds of his NSLI policy and 
his stepdaughters, T.R. and L.P., as the contingent 
beneficiaries.

3.  In a December 1997 signed statement, which is the last 
beneficiary designation of record, the veteran designated 
the appellee, J.D.N. as the sole principal beneficiary of 
the proceeds of his NSLI policy.

4.  The veteran possessed the testamentary capacity to 
execute the December 1997, designation of beneficiary, and 
that beneficiary designation was not obtained by means of 
undue influence.


CONCLUSION OF LAW

The appellant is not a designated beneficiary of the 
veteran's RH insurance policy.  38 U.S.C.A. §§ 1917, 1922, 
1922A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.355, 
8.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the appeal at this time, as all notification and 
development action needed to render a fair decision has been 
accomplished.

By the July 2000 Statement of the Case (SOC) and January 
2002 (Supplemental Statement of the Case), the RO has 
notified the appellant of the information and evidence 
necessary to substantiate her claim.  In addition, the 
appellant has been afforded an opportunity to appear at a 
hearing, and appeared at a hearing before the undersigned 
Board Member in July 2002.  Moreover, attempts were made to 
obtain all relevant medical evidence, and a handwriting 
sample analysis was obtained.  The Board finds that the 
parties have been afforded ample opportunity to present 
evidence and argument in this case and all contested claims 
procedures have been followed, to include notification of 
the actions taken by the RO&IC.  See 38 C.F.R. §§ 19.100, 
19.101, 19.102 (2002). 

Under these circumstances, the Board finds that adjudication 
of the claim at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the parties.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Background

In a July 1986 rating decision, the RO granted the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent evaluation, 
effective in February 1986.

VA outpatient treatment records from the 1980s to 1990s show 
that the veteran had fits of rage.

In February 1994, the veteran underwent a VA examination for 
injuries/diseases of the brain.  The examiner said that he 
did not think that the veteran was competent and able to 
handle his own benefit funds; however, he was sure the 
veteran's wife took care of all of the veteran's monetary 
needs.  

In a March 1994 VA psychiatric examination report, the 
examiner indicated that the veteran together with his wife 
could handle his funds.

A history and physical examination report dated in July 1994 
contains findings positive for delusions and hallucinations.  
Cognitively, the veteran had impaired attention and 
concentration, memory and judgment.  He was given an 
impression of schizophrenia and PTSD.

In a September 1996 rating decision, the Chicago, Illinois, 
RO, increased the veteran's service-connected PTSD from 30 
to 100 percent disabling.

In December 1996, the veteran applied for a $10,000 RH 
insurance policy pursuant to 38 C.F.R. § 19.22.  He 
designated his spouse, J.G., as the principal beneficiary 
and his step-daughters, T.R. and L.P. as contingent 
beneficiaries, each to receive a one-half share.  Later in 
December 1996, the veteran was notified that his application 
had been approved, effective December 2, 1996.

The veteran's application for a supplemental RH insurance 
policy in the amount of $20,000 was subsequently approved, 
effective December 30, 1996.  See 38 C.F.R. § 19.22A.

VA medical records beginning in 1996 are devoid of a 
diagnosis of schizophrenia, but continue show PTSD as well 
as fits of rage.  According to a May 1997 record, the 
veteran at times experienced blatant paranoid ideation.  
Records dated in September and October 1997 contain 
impressions of "severely dysfunctional family situation, 
potential for grave danger." 

The veteran was found to be alert and cooperative at a 
psychotherapy session in December 1997.  At another 
psychotherapy session in December 1997, the therapist noted 
that the veteran was accompanied by two teenagers whom, as 
the veteran reported, helped him with chores and cleaning 
around the house when his wife left.  The veteran said that 
the teenagers wanted to meet the therapist and he wanted the 
therapist to meet them.  The therapist noted that the 
veteran appeared very proud of having demonstrated his 
social ability and the veteran said that the boys and their 
parents were the first friends he had had in 20 years.  The 
therapist said that the veteran spoke openly about his 
wife's charges against him regarding a 
homosexual/molestation relationship with the teens and that 
the teens expressed regret about these charges.  The 
therapist remarked that the teens seemed to take a genuine 
interest in the veteran's welfare and each related that 
their fathers were Vietnam veterans.  

In December 1997, the RO received a written statement from 
the veteran requesting that all previous beneficiaries be 
canceled and that J.D.N. be made the new beneficiary.  He 
said that since J.D.N. was a minor, he wanted the monies 
placed in a trust for school expenses and that J.D.N.'s 
parents be the "overseers" of the trust.  He also requested 
that if any additional papers were necessary regarding the 
matter, that they be sent to him as soon as possible.  

Therapy records dated in 1997 reflect the veteran's concern 
over his wife's increasing paranoia and an exacerbation of 
his PTSD symptoms as a result.  

A VA progress note dated the day before the veteran died, in 
January 1998, indicates that the veteran was anxious and 
worried over attempts by his wife in November 1997 to kill 
him.  The physician noted that the veteran got excited when 
talking about clashes with his wife, but was otherwise 
stable.  

The veteran died on January [redacted] , 1998.  

An October 1998 "To Whom it May Concern Letter" from a VA 
medical center indicates that the veteran had been treated 
there and had last been seen on January [redacted], 1998.  It 
contains the following medical opinion regarding that last 
visit:

During the visit [the veteran] 
complained bitterly against his wife, 
and that she threatened him [with] his 
life.  [The veteran] was intense and 
excited when he narrated these 
complaints, but appeared relevant and 
coherent.  It was my impression that he 
was in possession of his mental 
faculties, and that he was competent.

In another letter dated in October 1998, a VA staff 
psychiatrist said that she had reviewed the question 
regarding the veteran's competency to make a decision to 
change his insurance policy beneficiary with the veteran's 
primary therapist and also had reviewed the veteran's 
psychotherapy treatment records.  The psychiatrist said that 
based on this and her own recollection, the veteran was 
indeed competent to make that decision.  She said that the 
veteran expressed his desire to make the beneficiary change 
over several treatment sessions as well as the motivations 
for such change and an understanding of the consequences of 
that change.  She said that it was the intention of the 
veteran to remove his wife from any beneficiary status and 
to establish economic support for two neighborhood teens to 
attend college.

In the substantive appeal dated in August 2000, the 
appellant said that she did not believe that the veteran 
wrote out the change of beneficiary and that the mother of 
the boy he designated to receive the proceeds wrote it out.  
She said that the veteran was under a lot of prescription 
drugs, was heavily medicated, and had been pressured and 
coerced.  She said the veteran's mental illness caused him 
to turn on her the last few months of his life.   

In November 2001, the appellant's representative submitted a 
copy of the veteran's Last Will and Testament that he signed 
in September 1997 making the appellant the primary heir of 
his estate.

During a hearing before the undersigned Board Member in July 
2002, the appellant testified that the veteran's 100 percent 
evaluation entitled him to a $10,000 life insurance policy 
and that he had told her he wanted to go ahead and get an 
additional $20,000 policy because with all his medical 
problems he thought he would die first and he wanted her to 
be taken care of.  She said that the veteran had mental 
problems throughout their marriage and that she eventually 
had to stop working because the veteran couldn't be left 
alone.  She said that everything came to a head in November 
1997 when the veteran called the police and told them that 
the appellant was trying to kill him.  She said that by the 
time the police arrived the veteran had locked himself in 
his bedroom and was trying to get out the window.  She said 
that the veteran told the police that he was afraid of the 
appellant and that the police escorted him to a hotel that 
night.  She said that the next day the veteran obtained a 
restraining order against her and she had to leave their 
house.  She said that that was the last time she saw the 
veteran.  She said that when she lived with the veteran she 
had paid all the bills and bought all the groceries, but had 
never been declared the veteran's fiduciary or guardian by 
VA for purposes of his financial benefits.  She said that 
the benefits were directly deposited into a joint account.  
She said that she did not find out that the veteran had a 
relationship with the boy he left his insurance money to 
until October 1997, but thinks that their relationship began 
in the summer of 1997.  The veteran's representative 
asserted that the point of their case was that the veteran 
was under the false delusion that the appellant was trying 
to kill him and therefore did not have the proper 
testamentary intent to change the beneficiary.  

III.  Analysis

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000). The veteran, as the insured party, possesses the 
right to designate the beneficiary or beneficiaries of the 
policy, and at all times enjoys the right to change the 
beneficiary or beneficiaries without the consent of such 
beneficiary or beneficiaries.  38 U.S.C.A. § 1917 (West 
1991); 38 C.F.R. § 8.19 (2002).  To be effective, a change 
of beneficiary must be made by notice in writing, signed by 
the insured, and forwarded to VA by the insured or his 
agent.  A change of beneficiary may not be made by last will 
and testament.  38 C.F.R. § 8.22.

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, federal law rather than 
state law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 
(1997) (citing United States v. Donall, 466 F.2d 1246, 1247 
(6th Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 
(1997).

Intentions by a veteran to change beneficiaries are 
liberally construed by courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine if an actual change of beneficiary has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act then to effectuate this intent.  
Hammock v. Hammock, 359 F. 2d 844 (5th Cir. 1996); Curtis v. 
West, 11 Vet. App. 129, 133 (1998).  In this case, the fact 
that the veteran signed a letter requesting that his 
beneficiary designation be changed and the fact that he sent 
the letter to VA constitutes evidence of his intent and 
overt action to effectuate such intent.

Although the criteria as noted above to effectuate a change 
of beneficiary have been met, a change of beneficiary 
designation may still be invalid if it is determined that 
the insurer lacked testamentary capacity at the time of the 
disputed change of beneficiary.  See 38 C.F.R. § 3.355 
(2002).

Testamentary capacity is that degree of mental capacity 
necessary to enable a person to establish a testamentary 
act.  This, in general, requires that the testator 
reasonably comprehend the nature and significance of his 
act, that is, the subject and extent of his disposition, 
recognize the objects of his bounty, and appreciate the 
consequences of his act, uninfluenced by any material 
delusion as to the property or persons involved.  38 C.F.R. 
§3.355 (2002).

Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change.  In 
this connection, consideration should be given to lay as 
well as medical evidence.  38 C.F.R. § 3.355 (2002).

Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might 
have a lucid interval during which he would possess 
testamentary capacity.  On the other hand, a sane person 
might suffer a temporary mental aberration during which he 
would not possess testamentary capacity.  There is a 
general, but rebuttable, presumption that every testator 
possesses testamentary capacity.  Therefore, reasonable 
doubt should be resolved in favor of testamentary capacity.  
38 C.F.R. § 3.355.

The burden of proving lack of testamentary capacity lies 
with the person so contesting.  Morris v. United States, 217 
F. Supp. 220 (N.D. Tex. 1963).  To rebut the presumption of 
testamentary capacity, the contestant must show a lack of 
testamentary capacity by a preponderance of the evidence.  
Elias v. Brown, 10 Vet. App. 259 (1997).

The appellant and her representative assert that the veteran 
did not have the requisite testamentary capacity at the time 
he changed the beneficiary in December 1997 and that he was 
under the delusion that the appellant was trying to kill 
him.  The appellant points out that at the time of his death 
he was 100 percent service-connected for post-traumatic 
stress disorder and was not mentally capable of making a 
beneficiary change three weeks before his death.  The 
appellant and her representative make reference to the 
opinion of a VA examiner in 1994 that the veteran was not 
competent or able to handle his own benefit funds.  They 
also point to VA medical records dated from 1983 to 1997 
showing that the veteran displayed fits of rage, including a 
May 1997 record noting that at times he displayed blatant 
paranoid ideation.  

Initially, it is important to point out that the veteran's 
competency to handle his own monetary benefits is a question 
separate and distinct from whether or not he possessed the 
requisite testamentary capacity to make a change in his 
beneficiary designation.  In other words, the veteran could 
have possessed the necessary testamentary capacity to change 
his beneficiary designation while at the same time lacking 
the competence to handle his day-to-day financial affairs.  
Moreover, a determination as to the veteran's testamentary 
capacity must be made based on the veteran's state of mind 
at the time of the beneficiary designation change.  In this 
regard, the 1994 VA examination report in which the examiner 
said he did not think the veteran was competent and able to 
handle his own benefit funds is many years prior to the 1997 
beneficiary designation and is therefore not close in time 
to the act in question.  See 38 C.F.R. § 3.355.  Moreover, 
the appellant testified in July 2002 that she had never 
actually been declared the veteran's fiduciary or guardian 
by VA for purposes of his financial benefits.  

The medical evidence that is closest in time to the act in 
question shows that the veteran had the testamentary 
capacity to change the beneficiary designation.  Just six 
days prior to requesting the change in his beneficiary 
designation, in December 1997, the veteran presented to a VA 
medical facility for an individual psychotherapy session and 
was found to be alert and cooperative throughout the 
session.  A subsequent psychotherapy record in December 1997 
shows that the veteran brought with him two teenagers, one 
of whom is the appellee.  This gave the therapist the chance 
to meet the appellee and observe him with the veteran.  The 
therapist noted that the veteran appeared very proud of 
having demonstrated his social ability and said that the 
boys and their parents were the first friends he had had in 
20 years.  The therapist remarked that the teens seemed to 
take a genuine interest in the veteran's welfare and each 
related that their fathers were Vietnam veterans.  The 
therapist listed the veteran's psychosocial stressors as his 
marital separation and pending divorce.  

In addition to the VA outpatient treatment records noted 
above, the claims file contains two medical opinions that 
directly address the question as to the veteran's 
testamentary capacity in December 1997.  The first opinion 
is dated in October 1998 and is by a VA physician who 
treated the veteran.  The physician states the following 
with respect to the veteran's last visit on January [redacted], 1998 
(which is the day before he died):  

During the visit [the veteran] 
complained bitterly against his wife, 
and that she threatened him [with] his 
life.  [The veteran] was intense and 
excited when he narrated these 
complaints, but appeared relevant and 
coherent.  It was my impression that he 
was in possession of his mental 
faculties, and that he was competent.

In another letter dated in October 1998, a VA staff 
psychiatrist indicates that she had reviewed the question of 
the veteran's competency to make a decision to change his 
insurance policy beneficiary and that based on her review of 
the veteran's psychotherapy records, a consultation with the 
veteran's psychotherapist, and her own recollection, the 
veteran was competent to make that decision.  She explained 
that the veteran expressed his desire to make the 
beneficiary change over several treatment sessions as well 
as the motivations for such change and an understanding of 
the consequences of that change.  She said that it was the 
intention of the veteran to remove his wife from any 
beneficiary status and to establish economic support for two 
neighborhood teens to attend college.

The Board must emphasize that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there is insufficient evidence to support the 
appellant's and her representative's assertion that the 
veteran lacked the requisite testamentary capacity to change 
his beneficiary designation in December 1997.  In fact, the 
only medical opinions on this point militate against this 
assertion.

As to the appellant's dispute regarding the authenticity of 
the veteran's signature on the December 1997 handwritten 
letter requesting a change in beneficiaries, the appellant 
has not proffered any evidence in support of this.  
Moreover, a VA forensic laboratory analyst concluded in 
March 2001 that the veteran was indeed the author of the 
letter. 

It is thus evident from the foregoing that the appellant has 
not carried her evidentiary burden of proving lack of 
testamentary capacity.

Another factor to consider is whether the veteran was unduly 
influenced into changing his beneficiary designation.  The 
Federal Courts have provided that a beneficiary designation 
may be invalid if there is undue influence or fraud placed 
upon an insured to change the beneficiary of his or her 
policy.  Generally, undue influence which will nullify a 
change of beneficiary is that influence or dominion, as 
exercised at the time and under the facts and circumstances 
of the case, which destroys the free agency of the testator, 
and substitutes in place thereof, the will of another.  Long 
v. Long, 125 S.W. 2d 1034 (Tex. 1939).  Before a testament 
can be set aside on the grounds of undue influence, the 
contestant must prove (1) the existence and exertion of an 
influence; (2) the effect and operation of such influence 
so as to subvert or overpower the mind of the testator at 
the time of the execution of 
the testament; and (3) the execution of the testament which 
to make thereof would not have executed except for such 
influence.  Lyle v. Bentley, 406 F.2d 325 (5th Cir. 1969).

The appellant maintains that the appellee and his family 
unduly influenced the veteran into thinking that the 
appellant was out to get him.  However, other than these 
assertions, neither the appellant nor her representative has 
proffered any evidence to show that the appellee and his 
family exercised undue influence over the veteran for the 
purpose of coercing him into changing the designation of 
beneficiary in favor of the appellee.  In this regard, per 
the statement by a VA psychiatrist in October 1998, the 
veteran contemplated in advance changing his beneficiary by 
expressing his desire to make the beneficiary change over 
several treatment sessions.  He also provided the motivation 
for such change and an understanding of the consequences of 
that change.  If the appellee indeed unduly influenced the 
veteran into signing the designation of beneficiary form in 
his favor, one could ask why he would also not have unduly 
influenced him into signing a will in his favor.  Instead, 
the veteran bequeathed his real and personal property solely 
to the appellant. 

For all the foregoing reasons, the Board concludes that, 
under the law, the veteran's December 1997 change of 
beneficiary was valid, designating the appellee as the sole 
beneficiary of the proceeds of the veteran's NSLI policy.  
See 38 U.S.C.A. § 1917 (West 1991 & Supp. 2002).  As such, 
the appellant is not entitled to the proceeds of the 
veteran's NSLI policy, and the appeal must be denied.  


ORDER

The appeal is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

